          Case 1:11-cv-06616-RKE Document 101 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------------x

YOEL WEISSHAUS,

                                            Plaintiff,
                                                                           11 Civ. 6616 (RKE)
        -against-
                                                                           ORDER
PORT AUTHORITY OF NEW YORK
AND NEW JERSEY,

                                            Defendant.

-----------------------------------------------------------------------x

                                                    ORDER

        Upon consideration of Plaintiff’s motion to compel, ECF No. 92, Defendant’s opposition

to Plaintiff’s motion and its cross-motion for a protective order, ECF Nos. 94-96, and all other

papers and proceedings had herein, it is hereby

        ORDERED that, in accordance with FED. R. CIV. P. 33, Defendant’s answers to Plaintiff’s

interrogatories numbered 1-19 are due by January 4, 2021; and it is further

        ORDERED that Defendant need not answer Plaintiff’s interrogatories 20, 21, 22, 23, and

24, as these are clearly outside the scope of the sole issue remaining this case, that is, the setting

of tolls to fund projects unconnected to the Port Authority’s interdependent transportation system

(ITN); and it is further

        ORDERED that, when answering the interrogatories, Defendant may object to any

questions in accordance with the Federal Rules of Civil Procedure and make use of the answers

found in its declaration, ECF No. 95; and it is further

        ORDERED that, in accordance with FED. R. CIV. P. 30(b)(6), Defendant shall designate a
         Case 1:11-cv-06616-RKE Document 101 Filed 12/10/20 Page 2 of 2

                                                                            No. 11-cv-6616 Page 2


witness to be deposed on behalf of the organization. While it would be remarkable if Defendant

finds itself unable to comply with the order because it determines that a witness cannot be

designated because of unavailability or any other reason, Defendant shall support this contention

with an affidavit of an officer of the Port Authority stating the facts relating to its inability to

comply; and it is further

       ORDERED that the Court reserves judgment on all other matters contained in Plaintiff’s

motion to compel, Defendant’s opposition to Plaintiff’s motion, and Defendant’s cross-motion for

a protective order. The parties should anticipate a telephone scheduling conference with the Court

following Defendant’s submission of responses to Plaintiff’s interrogatories.

       IT IS SO ORDERED.



                                                                         /s/ Richard K. Eaton
                                                                           Richard K. Eaton
                                                                       U.S.D.J., by Designation

Dated: December 10, 2020
       New York, New York
